Plaintiff, for the use of his insurer, brought an action of trespass on the case on a subrogation claim against defendant. In the declaration, plaintiff alleges that he paid compensation to one of his employees; that the employee was working on top of a stepladder at defendant's plant in performance of a contract between plaintiff and defendant; that the ladder was placed with its base on the floor in such a position so as to be fully and readily visible to all persons near the ladder; that two of defendant's employees, their names being unknown to plaintiff, were engaged in pulling or propelling a hand truck loaded with upholstering material and, notwithstanding the fact that the ladder was plainly visible, they negligently pushed the truck against the ladder, causing it to topple over and fall with the result that plaintiff's employee received serious injuries for which he recovered compensation from plaintiff, who in turn seeks to collect from defendant.
Defendant categorically answered each and every paragraph in the declaration. The answer admitted one paragraph, denied others, and as to the remainder, *Page 243 
the defendant averred that it had not sufficient knowledge or information so as to form a belief and therefore neither admitted nor denied them, but left plaintiff to his proofs. In this latter respect, the answer followed the provisions of Court Rule No. 23, § 2 (1933). Plaintiff contends that the denials of certain paragraphs were insufficient as they contained no statements as to the matters upon which defendant would rely to support such denials as provided for in Court Rule No. 23, § 2 (1933), and for that reason plaintiff moved to have defendant's answer stricken. The court so ordered, however, giving defendant time to file an amended answer. Defendant claims its answer was sufficient and that the court erred in striking it from the files.
Under Court Rule No. 23, § 1 (1933), the plea of general issue was abolished and answers were provided for. The latter part of Court Rule No. 23, § 2 (1933), provides that in connection with every denial the answer shall set forth the substance of the matters which will be relied upon to support such denial. The purpose of the rule is to narrow the issue solely to facts in dispute and to make it unnecessary to prove those matters upon which there should be no dispute. The main purpose of a lawsuit is to elicit the truth and when the facts are known to either side and do not admit of any dispute, they should be frankly stated so as to make it unnecessary for the opposite party to offer proof as to such facts and thus also save the time of the court. This is especially true in cases involving breach of contracts where all the elements entering into the contract should be fully and freely brought out by declaration and answer so that the issue may be limited to the sole point or points over which there is a dispute. A stricter observance of the rule is exacted in assumpsit *Page 244 
than in tort where frequently most of the facts are very much in dispute. The rule does not make the declaration a bill for discovery nor does it require the defendant to produce its evidence prior to trial. It, however, does require in tort cases the setting forth of the substance of the matters which will be relied upon to support a denial. There can be no specific formula set forth as to what the answer should contain in a denial in a tort case and the sufficiency of the answer largely must rest within the sound discretion of the circuit judge.
In the instant case, in paragraph two, plaintiff alleges that he was engaged as an independent contractor under contract with the defendant in performing certain electrical construction and repair work in and about the defendant's plant where it is alleged the accident happened as specifically set forth. Defendant answers the paragraph by neither admitting nor denying it, but leaving plaintiff to his proofs. Defendant had a right under the rules to make its answer in this form, but it seems quite improbable that defendant would not know whether it had a contract with plaintiff. The answer to this paragraph rather indicates a desire to withhold all information and not to comply with the spirit of the rules. Paragraphs six and seven of plaintiff's declaration state that his employee, while engaged in performing work under the contract and while on a ladder, was thrown down and thus was injured, by reason of the negligence of two of defendant's employees who carelessly struck the ladder with a hand truck and that the persons so propelling the hand truck were employees of defendant engaged in its business and acting within the scope of their employment. Defendant's answer to these two paragraphs is a denial. It does not aver lack of knowledge of *Page 245 
the facts, but denies in toto the allegations of the paragraphs. In so doing, it does not even admit that an accident occurred. Again, while it is possible that no such accident did occur, the very denial, instead of an averment of lack of knowledge, indicates that defendant did have some knowledge. Plaintiff was entitled to know in general the facts, though not the evidence, upon which defendant relies. The accident may have taken place under circumstances which involved no liability whatsoever on defendant's part. If it knows that the accident did take place, or any other circumstances, it should so state. If it does not know, it should state its lack of knowledge.
There was no abuse of discretion on the part of the court in ordering a fuller answer and the order is affirmed, with costs to plaintiff.
FEAD, C.J., and NORTH, BUTZEL, and SHARPE, JJ., concurred with BUSHNELL, J.